Title: From Thomas Jefferson to Bayard & Co. LeRoy, 13 November 1823
From: Jefferson, Thomas
To: LeRoy, Bayard & Co.


Messrs Leroy and Bayard
Monticello
Nov. 13. 23.
I have recieved a letter from Messrs N. & J. Van Staphorst (if I rightly read the initials of their signature) informing me that their connections in business with you are discontinued, and their agency transferred to mr Gul. Ludlow. I had assured you that I would pay you the balance I owe them in the months of May & June next, and so most certainly I should have done; but in their letter they express their willingness to recieve it in an entire payment or at instalments at my convenience. and as in the present unexampled defect of circulating medium, and consequently low price of produce, even small accomodations are acceptable, I have so far availed myself of their additional indulgence as to divide it into two instalments, payable in June next, and June twelvemonth, of which I have accordingly assured mr Ludlow.I cannot close this particular transaction with you, without expressing the just sense I have entertained of your politeness and liberality thro the whole of it, and the kind attentions you have shown to my accomodation, and I beg you to be assured that I shall ever retain a due remembrance of it with sincere sentiments of esteem and respect,Th: Jefferson